Citation Nr: 1541579	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to November 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2011 the Board remanded the claim for further development.  

Although a Board hearing was scheduled for the Veteran in September 2015, the issue on appeal was granted prior to the scheduled hearing and the Veteran did not attend the scheduled hearing or request another be scheduled.  


FINDING OF FACT

Service connection for PTSD was granted in a July 2014 rating decision.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is dismissed in light of the absence of a case or controversy.  38 U.S.C.A. § 7105 (West 2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record shows that service connection for PTSD was initially denied in April 2006.  The Veteran filed a notice of disagreement (NOD) with the rating decision in June 2006 that was followed by the RO providing her with a statement of the case (SOC) in December 2008.  The Veteran perfected her appeal in January 2009.  Thereafter, following the Board's December 2011 remand and additional development, a rating decision was issued in July 2014 that granted service connection for PTSD.  A 50 percent rating was assigned, effective from January 24, 2014.  The issue of entitlement to service connection for PTSD was certified for appeal in March 2011.  The Veteran has not appealed the assigned initial rating or effective date of the award.  Consequently, there is no case or controversy for the Board to adjudicate in this matter, as the Veteran controls the scope of the appeal and the claim must be dismissed.  See generally Murphy v. Shinseki, 26 Vet. App. 510 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Simply put, the benefit sought on appeal has already been granted in full.


ORDER

The appeal of the denial of service connection for PTSD is dismissed.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


